By Judge S. Bernard Goodwyn
I have reviewed the briefs filed concerning fee plaintiffs’ Motions to Compel in fee above referenced matter.
In a supplemental interrogatory and request for production, fee plaintiffs requested discovery of fee defendant's "protocols" (as fee term is defined in that discovery request). The defendant has objected to fee discovery of fee "protocols" on fee grounds feat its internal rules and guidelines are not relevant because they would not be admissible into evidence at fee trial of this matter.
The Court overrules fee defendant's objection to fee supplemental interrogatory and request for production. Assuming arguendo such protocols ate not admissible into evidence, they seem reasonably calculated to lead to the discovery of admissible evidence and are therefore discoverable.
The plaintiffs have also moved to compel production of two “post-incident" statements given by defendant's employees, Mable Gardner and Connie Davis. The defendant objects to production of those statements because it believes they were “obtained in anticipation of litigation and are feus protected under fee work-product doctrine.”
In an instance such as this, fee validity of tire defendant's objection is necessarily feet specific. It appears to be undisputed that the “statements” in question were done at fee request of fee superiors of fee two people who gave them. The statements were prepared in response to a complaint made by a person identified as fee decedent’s daughter concerning fee decedent’s *444condition and a call from a family member of the decedent saying that Certified Nursing Assistant (CNA) Connie Davis did not know what she was doing. One statement was given on February 2, 1997, the day the decedent was transferred from Pleasant Care, Inc., to Chesapeake General Hospital, and the other was given the next day. There is no assertion that the statements woe prepared in response to a request by the defendant’s attorney or even its insurer.
The fact that the “post-incident" statements were taken after complaints were made by the decedent’s family after the decedent became ill in the defendant's nursing home is not sufficient for this Court to rule that die statements were prepared in anticipation of litigation. The defendant is ordered to provide the plaintiffs with copies of the February 2, 1997, statement of CNA Connie Davis and tire February 3,1997, statement of CNA Mable Gardner.